Title: To George Washington from William Crane, 3 September 1780
From: Crane, William
To: Washington, George


                        
                            Sir,
                            Eliza. Town Septr 3rd 1780
                        
                        Your’s of the 2nd Inst. I recd this Morning 4 oClock, & be assur’d that ev’ry Attention in my power,
                            shall be paid to the Movements of the Enemy, & the earliest Intelligence of the same forwarded to Head Quarters.
                            Sir, I have the Honor to be Your most Obt Servt
                        
                            Wm Crane Majr Commandr
                        
                    